Citation Nr: 1813776	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus since January 3, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since January 3, 2013

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II since January 3, 2013.

4.  Entitlement to an initial disability rating in excess of 40 percent for diabetic neuropathy of the bladder associated with diabetes mellitus, type II.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	J. Van Robichaux, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to February 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013, November 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, Louisiana, and North Little Rock, Arkansas.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in New Orleans.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference in November 2017.  A transcript of the hearing is included in the claims file.

The Board notes that during the November 2017 Board hearing, the Veteran's attorney and the Veteran's wife asserted new claims, which have not been perfected to the Board.  These claims included earlier effective dates for the grant of service connection for tinnitus and coronary artery disease, as well as various new service connection claims.  Given that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA, the Board encourages the Veteran and his wife to file the appropriate forms for these claims.  See 38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  

In December 2016, the Veteran filed a notice of disagreement (NOD) with the RO's November 2016 decision assigning certain monetary benefits for retroactive payments to the Veteran's attorney.  As the record indicates that the RO is diligently developing this claim and the matter has not been certified for appellate review, the Board will not undertake review of the matter at this time.

The RO certified an appeal to reopen a claim of entitlement to service connection for PTSD.  While cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and after reviewing the contentions and evidence, the Board determines that this issue should be re-characterized and is more accurately stated as listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and glaucoma, as well as entitlement to SMC due to need for regular aid and attendance or being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

2.  The Veteran's bilateral hearing loss has been productive of a pure tone threshold average of 62 decibels (dB) in the right ear and 59 dB in the left ear and speech recognition ability of 76 percent in the right ear and 76 percent in the left ear, at worst, during the appeal period.  

3.  During the appellate period, the Veteran was required to take oral hypoglycemic agents, use insulin, and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.

4.  The Veteran's diabetic neuropathy of the bladder disability has not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times per day prior to November 7, 2017; however, since November 7, 2017, the Veteran's bladder disability has manifested with voiding dysfunction requiring the wearing of absorbent material that must be changed more than four times per day.  

5.  In a December 2007 rating decision, the RO denied the claim of entitlement to service connection for PTSD.  Although notified of the RO's decision by a December 2007 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

6.  Evidence associated with the claims file since the December 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.87, Diagnostic Code (DC) 6260 (2017). 

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, DC 6100 (2017).

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II have not been met during the appeal period.  38 U.S.C §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.119, DC 7913 (2017).

4.  The criteria for an initial disability rating in excess of 40 percent for diabetic neuropathy of the bladder associated with diabetes mellitus, type II have not been met from October 21, 2015, to November 6, 2017, but the criteria for a disability rating of 60 percent, but not higher, have been met since November 7, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.115a, 4.115b, DC 7599-7542 (2017).

5.  The December 2007 rating decision denying the claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

6.  As evidence received since the December 2007 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist with the issues the Board is adjudicating below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings, Generally

The Veteran asserts that his tinnitus, bilateral hearing loss, diabetes mellitus, type II, and diabetic neuropathy of the bladder disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed increased rating claims for his tinnitus, bilateral hearing loss, and diabetes mellitus, type II disabilities that was received by VA on January 3, 2013.  He also appealed the initially assigned disability rating for his diabetic neuropathy of the bladder, i.e., since October 21, 2015.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus and Bilateral Hearing Loss

The Veteran contends that his tinnitus and bilateral hearing loss disabilities should be rated higher than the currently-assigned 10 percent disability rating assigned to each disability.  Because the evidence pertaining to these disabilities is located in the same or similar records, the Board shall analyze these claims together.  

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) states that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available in the Schedule. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

The Veteran filed increased rating claims for these disabilities in January 2013.  

The Veteran underwent a VA audiological examination in August 2013, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
75
80
62
LEFT
30
60
70
70
58

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.  The examiner noted that the Veteran's test results were valid for rating purposes.  The Veteran stated that his hearing loss impacted his conditions of daily life because he missed hearing important things.  He also reported constant, bilateral tinnitus that began many years prior, but he stated that his tinnitus symptoms did not impact his ordinary conditions of daily life, including his ability to work.  The Board notes that the Veteran has been granted entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, which has been in effect for the entirety of the appeal period for the increased rating claims on appeal.  Thus, the Board shall not discuss whether entitlement to a TDIU is warranted due to these disabilities below.  

The Veteran underwent another VA audiological examination in October 2015, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
70
80
61
LEFT
30
60
75
70
59

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's test results were valid for rating purposes.  The Veteran stated that he could hear "pretty OK;" however, he also complained of intermittent, bilateral tinnitus symptoms, which the examiner determined did not impact his ordinary conditions of daily life.  

In a December 2015 substantive appeal to the Board (VA Form 9), the Veteran asserted that the medical evidence showed that he was entitled to ratings in excess of 10 percent for his tinnitus and bilateral hearing loss disabilities.  

During the November 2017 Board hearing, the Veteran's wife testified that the Veteran's tinnitus symptoms have been present since June 2000.  As noted above, a claim for an earlier effective date for the grant of service connection has not been appealed or perfected to the Board; thus, the Board shall not discuss any claimed symptoms that were present prior to the current appeal period.  The Veteran's wife also testified that the Veteran's ringing in the ears was present in both ears but was worse in one year than the other.  She also stated that she must talk to him from a very close distance and yell to him in order for him to hear her.  

The Board has reviewed the evidence of record and finds that a disability rating in excess of 10 percent for tinnitus is not warranted during the appeal.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for this disability and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, recurrent bilateral tinnitus manifested by ringing in his ears.  Such symptoms are contemplated by the Schedule.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

During the appeal period, the Veteran's bilateral hearing loss has been productive of a pure tone threshold average of 62 dB in the right ear and 59 dB in the left ear and speech recognition ability of 76 percent in the right ear and 76 percent in the left ear, at worst.  The Board has considered the Veteran's statements and complaints, as well as the statements from his attorney and wife; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability.  See Martinak, 21 Vet. App. at 447.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 62 dB and a speech recognition score of 76 percent during the August 2013 VA audiological examination, it receives a designation of IV.  See id.  Similarly, because the left ear had a puretone average of 58 dB and a speech discrimination score of 76 percent during the same examination, it also receives a designation of IV.  See id.  The intersection of designations IV and IV on Table VII establishes that the Veteran's hearing loss disability is entitled to a 10 percent disability rating in August 2013.  See 38 C.F.R. § 4.85, DC 6100.  After applying the formula located in 38 C.F.R. § 4.85, DC 6100 for the October 2015 VA audiological examination, the evidence shows that his bilateral hearing loss was noncompensable (zero percent) during that examination.  Thus, the Board concludes that the Veteran's bilateral  hearing loss disability did not warrant a rating in excess of 10 percent at any time during the appeal.  

The preponderance of the evidence, including the VA examination reports, is against a disability rating in excess of 10 percent for bilateral hearing loss since January 3, 2013.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral hearing loss disability meets the Schedular criteria in excess of the disability rating already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Accordingly, as the preponderance of the evidence is against the Veteran's increased rating claims for tinnitus and bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II since January 3, 2013.  

His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.  In that regard, the Board notes that the Veteran has been granted separate compensable disability ratings for diabetic neuropathy of the bilateral upper and bilateral lower extremities, as well as a noncompensable disability rating for impotence, associated with diabetes mellitus, type II.  However, as the Veteran has not appealed the assigned ratings for these separate disabilities, the Board shall not discuss symptoms associated with these disabilities further. 

Initially, the Board notes that various VA treatment records show continued diagnoses of diabetes mellitus, type II throughout the appeal; however, the vast majority of these records note that he restricts his diet and takes oral medication and/or insulin to treat his symptoms.  For example, October 2015 and December 2015 VA progress notes showed that the Veteran was continuing his insulin injections, which were administered by his wife.  

An August 2013 VA examination showed that the Veteran was prescribed oral hypoglycemic agents, as well as insulin to treat his symptoms.  He was noted to be injecting insulin twice per day.  However, the examiner determined that the Veteran was not required to regulate his activities as part of management of this disability.  Additionally, he visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and he was not hospitalized for such episodes during the previous year.  Apart from noting the Veteran's complications of diabetic peripheral neuropathy, the examiner did not note any additional abnormal symptoms associated with this disability, such as progressive loss of strength or weight loss.  The examiner noted that this disability did not impact the Veteran's ability to work.  

An October 2015 VA examination showed that he was required to manage his diabetes mellitus disability through a restricted diet, prescribed oral hypoglycemic agents, and two injections of insulin per day.  However, this examiner also determined that the Veteran was not required to regulate his activities as part of management of his diabetes disability.  Furthermore, he visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and he was not hospitalized for such episodes during the previous year.  The examiner noted that the Veteran's diabetes had improved and was under better control since 2012.  

A July 2016 nursing note showed that the Veteran's diabetes was chronic but stable.  Likewise, an October 2017 private hospital admission note for cardiac problems noted that the Veteran used Accuchecks to monitor his blood sugar and managed his symptoms with insulin.  

During the November 2017 Board hearing, the Veteran's wife and his attorney discussed the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, as well as his impotence symptoms.  However, as noted above, the Veteran has not appealed the separately assigned disability ratings for these disabilities, and they are not currently before the Board.  

After reviewing the entire claims file, the Board finds that during the appellate period, the Veteran was required to take oral hypoglycemic agents, use insulin, and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.  Specifically, the VA and private treatment records do not indicate that he was required to regulate his activities due to this disability.  Furthermore, the August 2013 and October 2015 VA examiners noted that he saw his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and he did not require hospitalization and was not hospitalized for such episodes. 

Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II.  38 C.F.R. §§ 4.119, DC 7913.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

Diabetic Neuropathy of the Bladder

The Veteran is seeking a disability rating higher than the currently-assigned rating of 40 percent for his diabetic neuropathy of the bladder symptoms.

The Veteran's disability is rated under 38 C.F.R. § 4.115b, DC 7599-7542, which instructs that symptoms of a neurogenic bladder are rated as voiding dysfunction.  Under 38 C.F.R. § 4.115a, any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for the wearing of absorbent materials which must be changed two to four times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a maximum 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

Under obstructed voiding conditions, a maximum 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id.

During an October 2015 VA examination for male reproductive systems, the Veteran was noted to have voiding dysfunction due to diabetes.  The examiner determined that the Veteran's urinary leakage symptoms required him to wear absorbent materials that needed to be changed two to four times per day.  This examination also showed symptoms of urinary frequency and obstructed voiding.  However, because the record shows that the Veteran is currently in receipt of a 40 percent disability rating for his neuropathy of the bladder disability, his bladder disability can only receive a higher rating based on urinary incontinence or leakage symptoms.  Thus, the Board shall not discuss the Veteran's urinary frequency or obstructed voiding symptoms further.  

A December 2015 VA urology note showed that the Veteran continued to have urinary leakage symptoms and that his wife has had to purchase a new mattress due to overnight leakage symptoms.  The Veteran's wife asserted that bed pads and adult absorbent materials did not help.  The medical professional noted that the Veteran was prescribed catheters for his symptoms; however, the Veteran's wife indicated that he has not used these appliances to treat his symptoms.  

Additional VA treatment records throughout the appeal show that he has neuropathy of the bladder and that he has urinary leakage, but these records do not discuss the frequency of the leaks or whether the Veteran was using any appliance for his symptoms.  

During the November 2017 Board hearing, the Veteran's wife testified that the Veteran urinated all the time, and that she had to change his absorbent materials at least five or six times per day.  She also stated that she had to change the bed sheets two to three times per night due to the Veteran's symptoms.  She testified that they had to purchase three mattresses since 2008 due to urinary leakage symptoms.  

Given this evidence, the Board finds that the Veteran's diabetic neuropathy of the bladder disability has not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material that must be changed more than four times per day prior to November 7, 2017.  Specifically, the October 2015 VA examination report showed that he was required to change his absorbent materials two to four times per day and that he did not use an appliance to treat his urinary leakage symptoms.  Although the December 2015 VA urology note shows that he was prescribed catheters for his symptoms, the Veteran's wife stated that he had not used such appliances.  Thus, a disability rating in excess of 40 percent is not warranted from October 21, 2015, to November 6, 2017.  

However, after affording the Veteran the benefit of the doubt, his bladder disability has manifested with voiding dysfunction requiring the earing of absorbent materials that must be changed more than four times per day since November 7, 2017.  Specifically, the Veteran's wife testified during the November 2017 Board hearing that she changed the Veteran's absorbent materials five to six times per day and changed his bed sheets two to three times per night.  Thus, a disability rating of 60 percent, which is the maximum rating available, is warranted since November 7, 2017.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim for entitlement to an initial disability rating in excess of 40 percent from October 21, 2015, to November 6, 2017, for neuropathy of the bladder, the benefit of the doubt doctrine does not apply, and the claim must be denied.  However, after affording him the benefit of the doubt, this disability warrants a rating of 60 percent, but not higher, since November 7, 2017.  38 U.S.C. § 5107; 38 C.F.R. § 3.159 (2017); Gilbert, 1 Vet. App. at 49.

Application to Reopen Entitlement to Service Connection for PTSD

In February 2012, the Veteran submitted an application to reopen the claim of entitlement to service connection for PTSD.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a December 2007 rating decision, the RO denied the claim of entitlement to service connection for PTSD because there was no medical evidence showing that this disability was clinically diagnosed, there was no evidence linking this disability to the Veteran's active duty service, and there was no evidence showing that the Veteran participated in a stressful experience while in service.  Although notified of the RO's decision by a December 2007 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year.  Thus, the December 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since that time, the Veteran has submitted VA treatment records showing a diagnosis of PTSD during the appeal.  Specifically, March 2013, April 2013, and June 2013 VA treatment records authored by "Dr. A.J.," who is a VA clinical psychologist, show that the Veteran was diagnosed with PTSD, as well as other psychiatric disorders, such as depression disorder not otherwise specified (NOS), a cognitive disorder, and dementia NOS.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, i.e., establishes the presence of a current disability, and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A disability rating in excess of 10 percent for tinnitus since January 3, 2013, is denied.  

A disability rating in excess of 10 percent for bilateral hearing loss since January 3, 2013, is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type II since January 3, 2013, is denied. 

An initial disability rating in excess of 40 percent for diabetic neuropathy of the bladder associated with diabetes mellitus, type II, is denied from October 21, 2015, to November 6, 2017; however, a disability rating of 60 percent, but not higher, is granted since November 7, 2017.  

The application to reopen a claim of entitlement to service connection for PTSD is granted.  


REMAND

The Board must remand the issues of entitlement to service connection for an acquired psychiatric disorder and glaucoma, as well as entitlement to SMC due to need for regular aid and attendance or being housebound, for additional evidentiary and procedural development.  

The Board must remand the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for a new VA examination to determine the current nature and cause of any of the Veteran's current acquired psychiatric disorders.  The Veteran was afforded a VA examination for PTSD in April 2012, during which the examiner did not diagnose him with this disability.  Rather, the examiner diagnosed him with depressive disorder NOS and dementia of the Alzheimer's type.  The Board finds this VA examination report inadequate to adjudicate the Veteran's claim because the examiner did not provide an opinion regarding the causal relationship between the Veteran's current acquired psychiatric disorders, including depressive disorder NOS, and his active duty service and service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that the record shows that the Veteran has also been diagnosed with additional acquired psychiatric disorders during the appeal, including PTSD and cognitive disorder.  Thus, he should be scheduled for a new VA examination to identify and diagnose any current acquired psychiatric disorders and to determine the cause of such disorders.  

The Board must also remand the Veteran's service connection claim for glaucoma for an addendum VA medical opinion.  Although an August 2013 VA examiner determined that the Veteran's glaucoma was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II, the examiner did not provide an opinion as to whether the Veteran's service-connected diabetes disability aggravated his bilateral glaucoma disorder.  See 38 C.F.R. § 3.310 (2017).  Additionally, this examiner did not address whether the Veteran's glaucoma was caused by or otherwise related to the Veteran's active duty service, even though the Veteran's service treatment records show numerous complaints of and treatment for visual impairment in both eyes.  Thus, on remand, an addendum VA medical opinion should be ascertained discussing the causal link between the Veteran's current bilateral glaucoma disorder and his active duty service and service-connected diabetes disability.

Lastly, the Board must also remand the claim of entitlement to an SMC due to need for regular aid and attendance or being housebound as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, if service connection for a bilateral glaucoma disorder is granted on remand, it may impact the claim of entitlement for SMC.  See 38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2017).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA psychiatric examination to assist in determining the nature and causes of any current acquired psychiatric disorder, if any such disorder is present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should identify and diagnose any current acquired psychiatric disorder and provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, if any such disorder is present, is caused by or otherwise related to any event, illness, or injury during service from August 1949 to February 1974, to include the Veteran's service in Vietnam from August 1968 to July 1969. 

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, if any such disorder is present, is caused or aggravated by any service-connected disabilities.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Return the claims file to the August 2013 VA examiner and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for bilateral glaucoma.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current bilateral eye disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the August 2013 VA examination report, and sound medical principles, the VA examiner should provide an opinion as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current glaucoma was caused by or otherwise related to his active duty service from August 1949 to February 1974.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current glaucoma was aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected diabetes mellitus, type II. 

c. If the examiner finds that diabetes mellitus, type II aggravates the Veteran's bilateral glaucoma, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for glaucoma prior to aggravation.  If the examiner is unable to establish a baseline for the glaucoma prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder and glaucoma, as well as entitlement to SMC due to need for regular aid and attendance or being housebound, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


